             Case 3:18-cv-01930-SI         Document 2    Filed 11/05/18   Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON
                                                                                  FILED()5f'[IV•181.3:20USDC·ORP
                                         PORTLAND DIVISION




William X Nietzche (solely as trustee for
KRME International Trust),
William Kinney Jr.,
Julie Ann Metcalf Kinney,

                 Plaintiff/Petitioner,                                     Case No.

                                                             PLAINTIFF'S MOTION FOR A
                                                        TEMPORARY RESTRAINING ORDER
                                                        AND A PRELIMINARY INJUNCTION


v.
FREEDOM HOME MORTGAGE CORPORATION (FHMC),

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS (MERS),

BENEFICIAL OREGON INC. (BOI),

HSBC HOLDINGS PLC (HSBC),

REGIONAL TRUSTEE SERVICES CORPORATION (RTSC),
MTGLQ INVESTORS L.P. (MTGLQ),

RUSHMORE LOAN MANAGEMENT SERVICES (RLMS),

U.S. BANK NATIONAL ASSOCIATION (USBNA),

CLEAR RECON CORPORATION (CRC),

BARRISTERS SUPPORT SERVICES (BSS),
URBAN HOUSING DEVELOPMENT (UHD),
Et al.,

                 Defendant(s)/Respondent(s)




          PLAINT IFF ' S MOTION S FOR T RO AN D PRELIMIN A RY rNJUN CTION - Page 1 of 2
          Case 3:18-cv-01930-SI           Document 2        Filed 11/05/18          Page 2 of 2




        Plaintiff William and Julie Kinney ("The Kinney's"), by and through their son/trustee
William X Nietzche, hereby moves the court for (1) a Temporary Restraining Order enjoining
Defendants from effectuating their purported non-judicial sale of Plaintiffs real property that
took place October 23 , 2018, and until the motion for Preliminary Injunction can be heard, and
(2) a Preliminary Injunction enjoining Defendants from effectuating their purported non-judicial
sale of Plaintiffs real property pending a trial on the merits.

       Plaintiff has commenced this action by filing a Verified Complaint alleging specific
performance, breach of contract, promissory estoppel and other claims for relief. This motion is
supported by the Verified Complaint and exhibits thereto, the accompanying Memorandum, and
the Declaration of William X Nietzche.

       WHEREFORE, Plaintiff requests that the court enter an Order:

   1. Restraining Defendants from effectuating their purported non-judicial sale of Plaintiffs
      real property that took place October 23, 2018, and until the merits of Plaintiffs Motion
      for Preliminary Injunction are determined; and
   2. Enjoining Defendants from effectuating their purported non-judicial sale of Plaintiffs
      real property pending a trial on the merits.

   DATED this _ _ _ _ _day ofNovember, 2018 .




                            o Proprio, In Proper Persona,
                      Sui   eredes, Sui Juris [Pro se]



                                                                       ,A-{(   t.l.,,h
                                               ustee for KRME International Trust
                                                                                         ~h.~~, t.-l   ~




       PLAINTIFF ' S MOTIONS FOR TRO AND PRELIMINARY INJUNCTION - Page 2 of2
